UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-6352


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT JAMES DAWKINS,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:07-cr-00224-CMH-1)


Submitted:   August 16, 2011                 Decided:   August 19, 2011


Before WILKINSON, DAVIS, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bruce A. Johnson, Jr., Bowie, Maryland, for Appellant. Neil H.
MacBride, United States Attorney, Gregory P. Bailey, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Robert    James    Dawkins         appeals   the   district     court’s

order denying his motion to withdraw his guilty plea due to

ineffective assistance of counsel.                     Finding no reversible error,

we affirm.

                 We review the denial of a motion to withdraw a guilty

plea for abuse of discretion.                       United States v. Ubakanma, 215
F.3d 421, 424 (4th Cir. 2000).                  Although a defendant may seek to

withdraw his guilty plea prior to sentencing, pursuant to Fed.

R.   Crim.       P.    11(e),    “[a]fter   the       court   imposes    sentence,    the

defendant may not withdraw a plea of guilty . . . , and the plea

may be set aside only on direct appeal or collateral attack.”

See Puello v. Bureau of Citizenship & Immigration Servs., 511
F.3d 324, 330 (2d Cir. 2007); United States v. Reyes-Contreras,

349 F.3d 524, 525 (8th Cir. 2003) (per curiam).

                 Dawkins pled guilty to filing false claims and was

sentenced in June 2007.              He did not move to withdraw his guilty

plea       until      October    2010,   over       three   years   after     sentencing.

Thus,       we     hold   that     the   district       court   did     not   abuse   its

discretion in denying Dawkins’s motion as untimely filed. *


       *
       Dawkins also argues that he is entitled to equitable
tolling of the 28 U.S.C. § 2255 (West Supp. 2011) statute of
limitations, appearing to believe that the district court
construed his motion as a § 2255 motion and denied it
accordingly.    Because  the  district court  made  no  such
(Continued)
                                                2
           Accordingly, we affirm the district court’s order and

deny Dawkins's motion for a certificate of appealability.                 We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                   AFFIRMED




construction, the applicability of equitable tolling is not at
issue in this appeal. Likewise, no certificate of appealability
need issue.



                                      3